UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1590


M. FRANCINE MODDERNO; THE ESTATE OF CLAUDE V. BACHE,

                    Plaintiffs - Appellants,

             v.

SURETY TRUSTEES, LLC; OCWEN LOAN SERVICING, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:17-cv-00077-JCC-TCB)


Submitted: October 17, 2017                                   Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


M. Francine Modderno, Appellant Pro Se. Matthew Daniel Cohen, MCCABE
WEISBERG & CONWAY, LLC, Laurel, Maryland; Allison Melton, TROUTMAN
SANDERS, LLP, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       M. Francine Modderno on behalf of herself and the Estate of Claude V. Bache

appeals the district court’s order denying relief on the complaint seeking damages and

equitable relief in connection with a nonjudicial foreclosure sale of real property located

in Loudoun County, Virginia. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Modderno v. Surety

Trustees, LLC., No. 1:17-cv-00077-JCC-TCB (E.D. Va. Apr. 4, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2